United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 24, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                              No. 03-60068
                          Conference Calendar


RICKY JOHNSON, # 38717,

                                      Plaintiff-Appellant,

versus

STATE OF MISSISSIPPI; REBECCA WOOTEN; LOUIS COLEMAN;
LARRY MCMURPHY; BETH DAVIS; HINDS COUNTY SHERIFF’S
DEPARTMENT; STACY WRIGHT; KENYON BELL; UNKNOWN WASHINGTON;
UNKNOWN CHILDS, Deputy Unknown Childs; UNKNOWN ALDERMAN,
Deputy Unknown Alderman; UNKNOWN DEPUTY; UNKNOWN BOXX,

                                      Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 3:02-CV-373-LN
                       --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Ricky Johnson, proceeding pro se and in forma pauperis

(“IFP”), appeals the district court’s dismissal of his 42 U.S.C.

§ 1983 complaint for failure to state a claim upon which relief

can be granted.   In an amended complaint, Johnson sued Assistant

District Attorney Rebecca Wooten.    Johnson alleged that Wooten

procured a groundless state indictment, brought charges against


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-60068
                                 -2-

him based upon fabricated evidence, and presented false evidence

to obtain a conviction.

     The district court dismissed Johnson’s complaint, concluding

that Wooten was entitled to absolute immunity.

     We apply less stringent standards to parties proceeding pro

se than to parties represented by counsel, and we liberally

construe the briefs of pro se litigants; however, pro se parties

must still brief the issues and reasonably comply with the

requirements of FED. R. CIV. P. 28.   Grant v. Cuellar, 59 F.3d

523, 524 (5th Cir. 1995).   When an appellant fails to identify

any error in the district court’s analysis, it is the same as if

the appellant had not appealed that judgment.    Brinkmann v.

Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.

1987).

     Johnson does not challenge the district court’s conclusion

that Wooten was entitled to absolute immunity.    Because Johnson

does not address the district court’s reason for dismissing his

complaint, he has abandoned the only issue on appeal.    Brinkmann,

813 F.2d at 748.

     Johnson’s appeal is without arguable merit, is frivolous,

and is DISMISSED.   See Howard v. King, 707 F.2d 215, 219-20 (5th

Cir. 1983); 5TH CIR. R. 42.2.

     APPEAL DISMISSED AS FRIVOLOUS.